Mr. Justice Fishes,,
delivered the opinion of the court.
The appellees, on the 19th of March, 1858, filed their bill in the Yice Chancery Court at Columbus, alleging that the complainant, Mrs. Lawson, on the 9th of May, 1842, filed her bill in said court, for the purpose of vacating the title which one Jefferson Graybill had acquired to a certain lot of ground, situate in the town of Columbus: that her bill having been dismissed,' she prosecuted her writ of error to this court, and that the decree of the court below , was reversed, Graybill’s title vacated, and a commissioner appointed to convey the property to the complainant.
The bill further alleges, that while the suit was pending in the court below, and after service of process upon Graybill, he sold the property to one Brown, who purchased with notice of the pendency of the suit: that Brown sold to Shotwell, and that he sold to one Turner, and Eliza W. Moore. It is further alleged that Brown, while in possession under his purchase from Graybill, caused the property to be sold under an execution in favor of the Tombigbee Railroad Company, against one Tallifario and others, and purchased the same for the sum of $15: that Shotwell being the owner of this judgment, and the execution having issued, and the sale made thereunder without his authority, filed a bill against Brown, to have his purchase at sheriff’s sale cancelled, and that a decree was pronounced accordingly.
The bill further avers, that these several conveyances are clouds cast over the complainant’s title; and relief is sought upon this ground in a court of equity. It appears that Turner, and Eliza W. Moore are in possession, in virtue of their purchase from Shotwell.
We are unable to perceive upon what ground the bill can be sustained. The decree vacating Graybill’s title is virtually a condemnation of the title of all who came in under him after the commencement of the suit, or rather after service of process upon *30the defendant in that cause. The only title which any of the parties have, is derived either directly or indirectly from Grraybill; and it is as much in the power of the complainant to enforce her decree,- to gain possession of the lots against those parties, as it would be against Grraybill, if no sale had been made by him, and he had continued in possession to the present time. The deed executed by the commissioner would under any circumstances relate back to the commencement of the suit, as against Grraybill and all who subsequently claim under him; and even if the decree could not by the usual process be enforced as to these parties, the complainants’ remedy would be clear and unembarrassed at law. It is not pretended that any of the parties have any title or claim, except such as is derived from Grraybill. The deed from the sheriff to Brown, has been cancelled by Shotwell’s bill and proceedings thereon; and while it is averred that Shotwell was allowed by the decree to run his execution against the property, he has not elected to do so; and until he shall choose to adopt this course, and acquire a title • under his execution, he can only claim under his title individually derived from Grraybill, which has been can-celled.
Under any view which we have been able to take of the case, we discover no ground for equitable relief.
Decree reversed, demurrer sustained, and bill dismissed.